Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. Therefore, the proposed amendments filed after the Final Rejection, but before the filing of the brief, will not be entered because the amendments would raise new issues that require further search and consideration.
Further, present specification is lacking the details of how the "wherein the one or more streams are combined via the one or more mixers to form one or more combined streams". Paragraph 0074 of the specification merely disclose that “a mixer and/or an ADC converter may be used to combine signals from one or more of the Nswitch terminals”. No further details provided how the mixer is used for combining the signals.  Language of the claim reflect the embodiment described in the claim 5. Examiner further points out that reference 20170117629 and 8743914 teach analog beamforming circuits using Butler matrix and switches combine the signal via mixer before inputting the signal to ADC. Therefore, the proposed amendments would raise new issues that require further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633